DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 remain in the application.

In light of the amendment filed 11/18/21, the 35 USC 112 rejections have been withdrawn.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1,3,4,6-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Doye et al. (9,200,370) in combination with Czubarow et al. (5,863,468).

Doye et al. (9,200,370) fails to teach the ceramic material to be in particle form and not precursor material form.
Czubarow et al. (5,863,468) teaches a similar process whereby ceramic particles are mixed with carbon particles which absorb the radiation for sintering to form the ceramic block (abstract).
Therefore it would have been obvious for one skilled in the art to have modified Doye et al. (9,200,370) process to include the ceramic material as particles along with the absorbing particles as evidenced by Czubarow et al. (5,863,468) with the expectation of achieving similar success, i.e. a ceramic layer.  
Regarding claim 1, Doye et al. (9,200,370) teaches a single layer including absorbing particles as well as multilayer structures with one layer not having absorbing particles (col. 2, lines 1-15).
Regarding claim 3, Doye et al. (9,200,370) teaches copper oxide while Czubarow et al. (5,863,468) teaches carbon particles.

Regarding claim 6, Doye et al. (9,200,370) teaches different radiation dosages and exposure to form the layer (col. 3, lines 1-35).
Regarding claim 7, Doye et al. (9,200,370) teaches EMR to be infrared light, UV light or microwave (abstract).  
Regarding claim 8, Doye et al. (9,200,370) teaches absorbing particles absorb heating and in turn heat the ceramic material (col. 2, lines 20-30).
Regarding claims 10 and 11, Doye et al. (9,200,370) teaches thickness up to a centimeter range which would be inclusive of the claimed 10-500 microns (0.001 to 0.05 cm) (example 1).
Regarding claim 12, Doye et al. (9,200,370) teaches absorbing particles to be no less than 5% up to 50% as shown from the figures as well as teaching varying the amount of particles to vary the heating efficiency as well as the thickness (col. 2, lines 3-65).
Regarding claim 13, Doye et al. (9,200,370) teaches coating by spraying (col. 3, lines 60-65).
Regarding claim 14, Doye et al. (9,200,370) teaches the absorbing material heats the ceramic material and therefore would not exceed their melting temperature for greater than the times claimed.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Doye et al. (9,200,370) in combination with Czubarow et al. (5,863,468) further in combination with Tucker et al. (2011/0053041).
Features detailed above concerning Doye et al. (9,200,370) in combination with Czubarow et al. (5,863,468) are incorporated here.
Doye et al. (9,200,370) in combination with Czubarow et al. (5,863,468) fails to teach the specific claimed ceramic material of mixed oxides detailed by Doye et al. (9,200,370).
Tucker et al. (2011/0053041) teaches a Cu-based cermet which includes ceramic and metal particles and sintering the mixture to form the cermet.  The ceramic particles include yttria stabilized zirconia and the metal particles are copper alloy (abstract).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Doye et al. (9,200,370) in combination with Czubarow et al. (5,863,468) process to include ceramic material of YSZ as evidenced by Tucker et al. (2011/0053041) with the expectation of achieving similar success, i.e. an ceramic and/or cermet layer.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doye et al. (9,200,370) in combination with Czubarow et al. (5,863,468) further in combination with Kawato et al. (2016/0007455).
Features detailed above concerning Doye et al. (9,200,370) in combination with Czubarow et al. (5,863,468) are incorporated here.

Kawato et al. (2016/0007455) teaches a similar process whereby copper particulate dispersions are formed, applied to a substrate and sintered by using a light
source including a xenon lamp (abstract, [0032] and [0035]).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Doye et al. (9,200,370) in combination with Czubarow et al. (5,863,468) to sinter using xenon light source as evidenced by Kawato et al. (2016/0007455) with the expectation of achieving similar success, i.e. a ceramic based coating.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Doye et al. (9,200,370) in combination with Czubarow et al. (5,863,468) further in combination with Rhee et al. (2019/0051906).
Features detailed above concerning Doye et al. (9,200,370) in combination with Czubarow et al. (5,863,468) are incorporated here.
Doye et al. (9,200,370) in combination with Czubarow et al. (5,863,468) fails to teach the claimed particle diameters and sizes and ratios.
Rhee et al. (2019/0051906) teaches a similar dispersion coating to form a layer
whereby the particle size distribution is measured by laser diffraction [0055], particles
ratio of D90/D10 of 4 [0057] and thickness of 1 micron of more [0132].
.

Response to Arguments
Applicant's arguments filed 11/18/21 have been fully considered but they are not persuasive. 
Applicant argued Czubarow et al. (5,863,468) fails to teach ceramic particles with absorber particles as it teaches forming ceramic particles themselves.
The Examiner agrees in part.  While this may be true, Czubarow et al. (5,863,468) teaches mixing ceramic precursor particles and carbon particles (absorbers) and treating with microwave radiation to form the ceramic block which is ultimately grinded to form ceramic particles.  The process therefore does teach precursor ceramic particles and carbon absorber particles to form the ceramic and hence, in combination with Doye et al. (9,200,370) would suggest use of ceramic particles as the ceramic material (Fig 1 and abstract) contrary the Applicant’s argument.

Applicant argued the combination with Tucker et al. (2011/0053041) would not be suggestive as this is for metal and ceramic particles.


Applicant argued Kawato et al. (2016/0007455) does not teach the use of ceramic and absorber particles.
The Examiner agrees.  Kawato et al. (2016/0007455) is relied upon for teaching the specific electromagnetic radiation source such as the Xenon lamp and not for the specific materials radiated although does teach particles dispersion being exposed by the Xenon lamp.

Applicant argued Rhee et al. (2019/0051906) fails to teach the ceramic and absorber particles.
Rhee et al. (2019/0051906) is not relied upon for teaching this as the primary references teach that as detailed above. Rhee et al. (2019/0051906) is relied upon for teaches a similar dispersion coating to form a layer whereby the particle size distribution is measured by laser diffraction [0055], particles ratio of D90/D10 of 4 [0057] and thickness of 1 micron of more [0132].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715